Citation Nr: 0525017	
Decision Date: 09/14/05    Archive Date: 09/21/05	

DOCKET NO.  04-07 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUES

1.  Entitlement to an initial (compensable) disability rating 
for dermatitis, claimed as a skin condition and hair loss. 

2.  Entitlement to an increased initial disability rating for 
post-traumatic stress disorder, currently evaluated at 30 
percent.



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel






INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision dated in June 2003 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana, in which the RO granted 
service connection for dermatitis with a noncompensable 
rating evaluation and post-traumatic stress disorder (PTSD) 
with a 10 percent rating evaluation, both effective as of 
July 29, 2002.  The veteran expressed disagreement with the 
assigned rating evaluations, and in a December 2003 rating 
decision, the RO increased the rating evaluation for the 
veteran's PTSD disability to 30 percent effective July 29, 
2002.  The veteran, who had active service from January 1968 
to January 1970, continued to express disagreement with the 
assigned evaluations and appealed to the BVA.  Thereafter, 
the RO referred the case to the Board for appellate review.  

On VA examination dated in June 2003, the veteran was 
diagnosed as having palmar hyperhidrosis.  In subsequent 
statements, the veteran appears to be raising a claim for 
service connection for this disorder.  This matter is 
referred to the RO for appropriate action.

The veteran's claim for an increased disability rating in 
excess of 30 percent for PTSD will be addressed in the remand 
portion of this opinion.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding his increased 
rating claim for dermatitis has been obtained.

2.  The veteran's dermatitis is not productive of 
exfoliation, exudation or itching and involving an exposed 
surface or extensive area, and does not affect at least five 
percent of his entire body or five percent of the exposed 
areas of his body, nor does the veteran require intermittent 
systemic therapy.


CONCLUSION OF LAW

The schedular criteria for an initial compensable rating 
evaluation for dermatitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1 - 4.14, 4.118, Diagnostic Code 7806 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (2002); 38 C.F.R. § 
3.159 (2004).

The Board acknowledges that the August 2002 letter sent to 
the veteran informed him of the evidence necessary to 
establish entitlement to service connection for his skin and 
hair loss conditions, not the evidence necessary to 
substantiate his claim for a higher rating evaluation for 
these disorders.  However, since the veteran raised this 
increased rating issue in his Notice of Disagreement 
following the grant of service connection for dermatitis, 
further notice of the VCAA does not appear to be required 
according to an opinion from the VA General Counsel. 
VAOPGCPREC 8-2003 (Dec. 22, 2003) ("if, in response to notice 
of its decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue").  The 
Board is bound in its decisions by the precedent opinions of 
the Chief Legal Officer of the VA. 38 U.S.C.A. § 7104(c); 38 
C.F.R. § 20.101(a).

Additionally, the veteran was provided notice of the VCAA in 
regards to his increased rating claim in a letter dated in 
March 2004.  The United States Court of Appeals for Veterans 
Claims (Court) has held that in such situations where the 
claimant receives a belated VCAA letter, the claimant has a 
right to a VCAA content-complying notice and proper 
subsequent VA process. See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  In this case, such notice was provided 
to the veteran and it satisfies the notification requirements 
of the VCAA. Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's claims file contains the veteran's service 
medical records, VA medical records and private medical 
records.  Additionally, the veteran has been afforded a VA 
examination that assessed the severity of the veteran's 
service-connected dermatitis.  The veteran has not made the 
RO or the Board aware of any additional available evidence 
that needs to be obtained in order to fairly decide the 
veteran's claim.  As such, the Board finds that the case is 
ready for appellate review.

B.  Evidence

In July 2002, the veteran submitted an application for 
compensation for a skin condition and hair loss associated 
with Agent Orange exposure.  He asserted that as a result of 
Agent Orange exposure, he developed a rash on his skin and a 
fungus between his toes.  

In June 2003, the veteran was afforded a VA dermatology 
examination in which the physical examination revealed 
profuse sweat-like moisture on the palms of the veteran's 
hands that was quite visible and transient in nature.  The 
examiner noted no active dermatoses of the trunk, bilateral 
upper extremities, hands, palms, face or scalp.  He assessed 
the veteran with palmar hyperhidrosis and stated that this 
was a well-documented condition that is often exacerbated by 
emotional lability.

In a June 2003 rating decision, the RO granted service 
connection for dermatitis and assigned a noncompensable 
rating evaluation effective July 29, 2002.  The RO based the 
decision upon review of the veteran's service medical 
records, the June 2003 examination and VA Medical Center 
(VAMC) records that showed the veteran received treatment for 
chronic popular irritant dermatitis of the scalp.  According 
to a July 1987 VAMC record, this condition was treated with 
synalar cream.  The examiner noted that there was no evidence 
of chloracne.  

The veteran submitted his Notice of Disagreement in July 
2003, asserting that he should receive a higher rating 
evaluation.  He stated that although the dermatitis may no 
longer exist on his body, the cause and effect of the 
dermatitis has taken a toll on the character of his 
personality, appearance, and behavior.  He requested full 
service connection disability compensation due to his 
service-connected conditions as they have caused him distress 
and physical discomfort.  

C.  Law and Analysis

The veteran has been assigned a noncompensable disability 
rating for his dermatitis under the provisions of 38 C.F.R. § 
4.118, Diagnostic Code 7806 (2004).  He contends that his 
dermatitis has effected his personality, appearance, and 
behavior and has caused him distress and physical discomfort.  
As such, he claims that his dermatitis is more disabling than 
currently evaluated.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.  While the veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, as here, it was possible 
for a veteran to be awarded separate percentage evaluations 
for separate periods based on the facts found during the 
appeal period.

Ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002), including, effective August 30, 2002, the 
rating criteria for evaluating skin disabilities. See 67 Fed. 
Reg. 49590-49599 (July 31, 2002).  When a law or regulation 
changes after a claim has been filed but before the 
administrative appeal process is concluded, VA must apply the 
regulatory version that is more favorable to the veteran. 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Therefore, the Board must evaluate the veteran's claim under 
both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations.  VA's Office of 
General Counsel has determined that the amended rating 
criteria can be applied only for periods from and after the 
effective date of the regulatory change. See VAOPGCPREC 3-00.

At the time the veteran filed his claim in July 2002, the 
disability dermatitis did not have its own Diagnostic Code, 
so it was rated by analogy.  Governing regulations provide 
that when an unlisted condition is encountered, it is 
permissible to rate the condition under a closely related 
disease or injury in which not only the functions affected, 
but also the anatomical localization and symptomatology are 
closely analogous.  Conjectural analogies will be avoided, as 
will the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin. 38 C.F.R. § 4.20 (2002 - 2004).  As such, 
the veteran's dermatitis was evaluated under the Diagnostic 
Code pertaining to eczema.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2002).

Under the prior diagnostic code, eczema was rated as 
noncompensably disabling with slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.  A 10 percent rating evaluation was assigned with 
evidence of exfoliation, exudation or itching, if involving 
an exposed surface or extensive area.  A 30 percent rating 
evaluation was assigned with evidence of exudation or 
constant itching, extensive lesions, or marked disfigurement.  
Lastly, a 50 rating evaluation was assigned with evidence of 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or manifestations that were 
exceptionally repugnant. See 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2002).

Under the revised criteria of Diagnostic Code 7806, which 
sets forth the criteria for eczema and dermatitis, a 
noncompensable rating is assigned if less than 5 percent of 
the entire body or less than 5 percent of exposed areas are 
affected, and no more than topical therapy has been required 
during the past 12-month period.  A 10 percent rating is 
assigned if at least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas are affected, or if intermittent 
systemic therapy (such as corticosteroids or other 
immunosuppressive drugs) has been required for a total 
duration of less than six weeks during the past 12-month 
period. The next higher rating of 30 percent requires 
evidence of exposure from 20 percent to 40 percent of the 
entire body or 20 percent to 40 percent of exposed areas 
affected; or the need for systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  The highest rating allowable pursuant 
to this Code, 60 percent, requires evidence of exposure to 
more than 40 percent of the entire body or more than 40 
percent of exposed areas affected; or the need for constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs during the past 12-month 
period. See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2004).

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a compensable rating for the veteran's service-connected 
dermatitis.  As noted above, a 10 percent rating under the 
old criteria requires evidence of exfoliation, exudation or 
itching of an exposed surface or extensive area.  Although 
the veteran has not claimed that his service-connected skin 
disorder is manifested by exudation or itching, he does claim 
that he has lost the hair on his head because of the 
disorder.  In this regard, the Board notes that although 
evidence showed treatment from a VAMC for popular irritant 
dermatitis of the scalp from 1987 to 1989, that condition 
appears to have been successfully treated.  The June 2003 
examiner found no active dermatoses of the veteran's trunk, 
bilateral upper extremities, hands, palms, face or scalp.  
The evidence of record does not show that the veteran has 
lost the hair on his head due to his service-connected 
dermatitis.  Moreover, the record is devoid of evidence 
indicating any marked disfigurement or systemic or nervous 
manifestations, or manifestations that have been described as 
exceptionally repugnant.  Thus, a compensable rating is not 
warranted under the old criteria of Diagnostic Code 7806.

Under the revised criteria, a 10 percent rating is assigned 
if at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20  
percent, of exposed areas are affected, or if intermittent 
systemic therapy has been required for a total duration of 
less than six weeks during the past twelve-month period. 38 
C.F.R. § 4.118, Diagnostic Code 7806.  As noted above, the 
June 2003 examination revealed that the veteran did not have 
any active dermatoses, much less 5 percent over his entire 
body or 5 percent of his exposed areas being affected.  
Additionally, the record is devoid of evidence indicating 
that the veteran undergoes intermittent systemic therapy 
(such as corticosteroids or other immunosuppressive drugs).  
Thus, a compensable rating also is not warranted under the 
revised criteria of Diagnostic Code 7806.

For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim for a compensable 
evaluation for dermatitis.  As such, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies, and the 
appeal is denied.


ORDER

An initial compensable rating evaluation for dermatitis is 
denied.


REMAND

A preliminary review of the record with respect to the 
veteran's claim for an increased rating evaluation for PTSD 
discloses a need for further development prior to appellate 
review.  The veteran contends that his current evaluation of 
30 percent does not accurately reflect the severity of 
symptomatology associated with the disability.

The RO granted the veteran's claim for service connection for 
PTSD in June 2003 and assigned a rating evaluation of 10 
percent.  The RO based the rating decision upon a review of 
the veteran's service medical records, VAMC medical records 
from June 1987 to May 1989, and a June 2003 VA examination 
report.  At the June 2003 VA examination, the examiner 
concluded that the veteran was severely impaired in that he 
had difficulty with relationships and socialization.  
However, he also concluded that the veteran's functional 
capacity was mildly to moderately impaired and that he has 
been able to hold a job.  

In July 2003, the veteran submitted a Notice of Disagreement 
in which he disputed some of the June 2003 examination's 
factual findings, and in which he asserted that his PTSD 
symptoms had worsened.  In the Notice of Disagreement, the 
veteran indicated that he was experiencing difficulties with 
his employment due to PTSD symptoms.  In January 2004, the 
veteran submitted a statement in which he requested that his 
rating evaluation be changed to 100 percent for total 
occupational and social impairment due to his worsening PTSD 
symptoms.  He claimed that he has lost his professional 
occupation in computer technology due to his PTSD disability.  
Thereafter, the veteran submitted a letter from his Temple in 
Indianapolis that reflected the veteran was asked to leave 
the congregation in June 2003 due to inappropriate behavior 
towards three young ladies.  

In view of the foregoing, the Board finds that a more recent 
VA examination is in order to accurately assess the 
impairment that is attributable to the veteran's service-
connected PTSD.  Thus, in order to give the veteran every 
consideration with respect to the present appeal, it is the 
Board's opinion that further development on this issue is 
desirable.  As such, the case is being returned to the RO via 
the Appeals Management Center (AMC) in Washington, D.C., and 
the VA will notify the veteran if further action on his part 
is required.  Accordingly, this case is REMANDED for the 
following action:

1.  The RO should request that the 
veteran furnish the names and addresses 
of any medical facility or organization 
in which he has received treatment for 
his PTSD, and should provide 
authorizations for the release of medical 
records from any identified facilities.  
After obtaining the necessary 
authorizations, the RO should obtain and 
associate those records with the claims 
file.  The veteran should also be 
informed, in the alternative, that he may 
obtain these records himself and submit 
them to the RO.

2.  The RO should afford the veteran a VA 
examination in order to assess the 
severity of his PTSD and his overall 
functional capacity.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  The examination report 
should include a description of the 
veteran's symptoms, clinical findings, 
and associated functional impairment 
which is attributable to his service-
connected PTSD, alone.  The examiner 
should provide medical findings in terms 
consistent with the current criteria for 
rating mental disorders under 38 C.F.R. § 
4.130, Diagnostic Code 9411-9440, should 
assign a GAF score, and explain the 
meaning of the numerical score assigned.  
All findings should be reported in detail 
accompanied by a complete rationale.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran should be furnished a Supplemental Statement of 
the Case and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current 


appeal. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless he is notified.



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


